 Case 3:16-cr-30056-SMY Document 53 Filed 08/19/21 Page 1 of 2 Page ID #295




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,                       )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 16-cr-30056-SMY
                                                 )
 ANTOINE L. EWING,                               )
                                                 )
                        Defendant.               )

                                           ORDER
YANDLE, District Judge:

       Defendant Antoine L. Ewing was sentenced on November 15, 2016 to 151 months

imprisonment for distribution of cocaine base (Count 1) (Docs. 28, 31). Ewing moved for

compassionate release pursuant to the First Step Act of 2018 due to the COVID-19 global

pandemic (Doc. 37). On February 9, 2021, the undersigned denied Ewing’s motion, finding no

compelling circumstances justifying his release (Doc. 51).

       Now pending before the Court is Ewing’s pro se Motion for Compassionate Release and

Motion to Appoint Counsel (Doc. 52), which the Court construes as a Motion to Reconsider.

Ewing asserts that he is at increased risk of developing COVID-19 due to his obesity and sleep

apnea. Having previously contracted COVID-19 and recovered, Ewing also fears being reinfected

by the virus.

       The Court finds no basis to reconsider its previous ruling. Ewing merely rehashes

arguments previously made and rejected by the Court. While it is possible for Ewing to be re-

infected, he has presented no reliable evidence from which the Court could conclude that he would

likely suffer severe illness should that occur. Additionally, as undersigned previously noted, the


                                           Page 1 of 2
 Case 3:16-cr-30056-SMY Document 53 Filed 08/19/21 Page 2 of 2 Page ID #296




28 U.S.C. § 3553(a) sentencing factors militate against granting Ewing compassionate release.

Defendant’s Motion to Reconsider (Doc. 52) is therefore DENIED in its entirety.

       IT IS SO ORDERED.

       DATED: August 19, 2021




                                                   STACI M. YANDLE
                                                   United States District Judge




                                          Page 2 of 2
